         Case 2:18-cv-04373-SSV-KWR Document 47-1 Filed 02/20/19 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

KIERRA THOMAS,                                *       CASE NO: 18-cv-4373
ANTOINE CLARK,                                *
AND SHIRLEY HARRIS                            *
                                              *
VERSUS                                        *       JUDGE SARAH S. VANCE
                                              *
RANDALL CHAMBERS,                             *
GOD’S WAY TRUCKING, LLC                       *       MAG. JUDGE KAREN WELLS ROBY
CANAL INSURANCE COMPANY                       *
                                              *       JURY TRIAL
     *       *      *      *        *     *       *     *    *          *       *      *       *

 MEMORANDUM IN SUPPORT OF DEFENDANTS’ OMNIBUS MOTION IN LIMINE

MAY IT PLEASE THE COURT:

          Defendants, Randall Chambers, God’s Way Trucking, LLC, and Canal Insurance

Company (hereinafter “Defendants”), respectfully submit this Memorandum in Support of their

Omnibus Motion in Limine. For the following reasons, Defendants respectfully request that this

Honorable Court enter an Order granting Defendants’ Omnibus Motion in Limine regarding the

following areas identified below.

I.        INTRODUCTION

          Defendants anticipate that Plaintiffs, Kierra Thomas, Antoine Clark, and Shirley Harris

(hereinafter “Plaintiffs”), may attempt to introduce improper and irrelevant evidence during the

trial of this matter. As a result, Defendants seek pre-trial rulings from the Court on the following

matters:

          1. Any arguments about or any reference to the relative financial positions of
             Defendants and Plaintiffs should be excluded.

          2. Any evidence, testimony or questions related to insurance coverage or
             corresponding policy limits should be excluded.




                                                  1
       Case 2:18-cv-04373-SSV-KWR Document 47-1 Filed 02/20/19 Page 2 of 8




         3. Any lay testimony related to Plaintiffs’ medical condition, work capacity, or
            alleged disability should be excluded.

         4. Any evidence of Plaintiffs’ future damages should be excluded unless reduced to
            present value.

         5. Any duplicative or cumulative lay witnesses or experts should be excluded.

         6. Attorney negotiated discounts and charges for narrative reports for purposes of
            litigation are not medical costs and are not subject to the collateral source rule
            and should be excluded from plaintiff’s claimed damages.

         7. Any improper argument that the jury is the conscience of the community or
            similar “Golden Rule” arguments should be excluded.

         8. Any “unit of time” damage calculations should be excluded.

II.      FACTUAL BACKGROUND

         Plaintiffs allege that a motor vehicle accident occurred on April 24, 2017 in Orleans

Parish, Louisiana, between a vehicle operated by Mr. Chambers and owned by God’s Way and a

vehicle owned and operated by Kierra Thomas with guest passengers Antoine Clark and Shirley

Harris.1 On or about April 6, 2018, Plaintiffs filed suit in the Civil District Court for the Parish of

Orleans for recovery of alleged damages,2 which suit was removed to this Honorable Court on

April 27, 2018.3 .

III.     LAW AND ANALYSIS

         1. Any arguments over the relative financial positions of the Plaintiffs and
            Defendants should be excluded.

         There is no issue to which Plaintiffs’ or Defendants’ financial condition and any disparity

between them is relevant. Any evidence of this or any other related information is irrelevant and

inadmissible. To admit evidence of Plaintiffs’ present financial condition, Defendants’ financial

condition, or any disparity between the two would serve only to improperly influence and

1
  Rec. Doc. 1-4, Plaintiffs’ Petition for Damages, at ¶ 7-12.
2
  Rec. Doc. 1-4, Plaintiffs’ Petition for Damages.
3
  Rec. Doc. 1, Notice of Removal.

                                                           2
      Case 2:18-cv-04373-SSV-KWR Document 47-1 Filed 02/20/19 Page 3 of 8




prejudice the jury, especially if there is any suggestion by Plaintiffs’ counsel that Defendants

should respond in damages because they are relatively wealthy and Plaintiffs in comparison, are

relatively poor.

         Reference to the relative financial positions of Plaintiffs and Defendants is not relevant to

any issues in this case and, therefore, must be excluded pursuant to Fed. R. Evid. 401 and 402.4

Such evidence is irrelevant and inadmissible to prove the damages to which Plaintiffs are

entitled, if any, in this matter. Such arguments are not only improper, but they constitute

grounds for reversal.5

         Accordingly, Defendants move this Court to preclude Plaintiffs and their attorney from

offering any evidence or argument about Plaintiffs’ financial conditions, Defendants’ financial

conditions, and their disparity.

         2. Any evidence, testimony or questions related to insurance coverage or
            corresponding policy limits should be excluded.

         It is anticipated that Plaintiffs may attempt to prove the existence of insurance

policies. Under Rule 411 of the Federal Rules of Evidence, “evidence that a person was or was

not insured against liability is not admissible to prove whether the person acted negligently or

otherwise wrongfully.”6 Such evidence is only marginally relevant to such issues, yet very likely

to be misevaluated and given improper effect by the fact-finder.




4
  Fed. R. Evid. 402 (“Evidence which is not relevant is not admissible.”); Jowers v. Lincoln Elec. Co., 617 F. 3d
346, 355 (5th Cir. 2010) (“Rule 401 defines relevant evidence as ‘evidence having any tendency to make the
existence of any fact that is of consequence to the determination of the action more probable or less probable than it
would be without the evidence.’”) (quoting Fed. R. Evid. 401).
5
  See Gonzalez v. Volvo of America Corp., 734 F.2d 1221, 1225 (7th Cir. 1984) (“Appealing to the sympathy of the
jurors through references to the wealth of the defendants in contrast to the relative poverty of the plaintiffs is totally
improper and cause for reversal.”); Garcia v. Sam Tanksley Trucking, Inc., 708 F. 2d 519, 522 (10th Cir. 1983)
(“Counsel for plaintiffs clearly overstep the bounds of proper argument by attempting to contrast [defendant
corporation’s] wealth with plaintiff’s poverty.”)
6
  Fed. R. Evid. 411.

                                                            3
      Case 2:18-cv-04373-SSV-KWR Document 47-1 Filed 02/20/19 Page 4 of 8




         Federal Rule of Evidence 411 is clear that evidence of liability insurance and policy

limits should not be communicated to the jury, and any hearing or discussion of Plaintiffs’

attempt to introduce such evidence should take place outside the presence of the

jury.7 Therefore, Defendants’ motion in limine to preclude introduction of evidence of liability

insurance and policy limits should be granted.

         3. Any lay testimony related to Plaintiff’s medical condition, work capacity or
            alleged disability should be excluded.

         If a witness is not testifying as an expert, his testimony in the form of opinions or

inferences is limited to those opinions or inferences which are:

         (1) Rationally based on the perception of the witness; and
         (2) Helpful to a clear understanding of his testimony or the determination of a fact
         in issue.8

Any evidence from lay witnesses concerning Plaintiffs’ specific medical conditions should be

excluded as opinion testimony, because it would only serve to cause juror confusion, and

because such testimony is hearsay.9

         Further, for a plaintiff “[t]o obtain an award for future loss of wages and/or loss of

earning capacity, a plaintiff must present medical evidence which indicates with reasonable

certainty that there exists a residual disability causally related to the accident.”10 Therefore, lay

opinion testimony would only serve to cause juror confusion.

         Accordingly, any lay testimony related to Plaintiff’s medical condition, work capacity or

alleged disability should be excluded.




7
  Reed v. Gen. Motors Corp., 773 F.2d 660, 663 (5th Cir. 1985)(finding error in admission of limits of alleged tort-
feasor’s insurance coverage was not harmless).
8
  Federal Rule of Evidence 701.
9
  Federal Rule of Evidence Articles 602, 701, and 801/802.
10
   Aisole v. Dean, 574 So.2d 1248, 1252 (La. 1991).

                                                          4
      Case 2:18-cv-04373-SSV-KWR Document 47-1 Filed 02/20/19 Page 5 of 8




        4. Any future damages should be excluded unless reduced to present value.

        Any evidence of the amount of future damages must be reduced to the present value. 11

Accordingly, to the extent that Plaintiffs attempt to present any calculation of future medical

expenses or loss of household services, those calculations must be reduced to the present value.

        5. Any duplicative or cumulative lay witnesses or experts should be excluded.

        Although witness lists are not due until on or about March 18, 2019, Defendants submit

that Plaintiff may attempt to call duplicative fact or expert witnesses. Under Fed. R. Evid. 403

“The court may exclude relevant evidence if its probative value is substantially outweighed by a

danger of one or more of the following: unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”12

        “The district court has broad discretion in assessing admissibility under the rule providing

for exclusion of relevant evidence if its probative value is substantially outweighed by danger of

unfair prejudice, confusion of issues or misleading jury.”13 “It is well established that evidence

which is merely repetitious and cumulative of testimony already introduced may be excluded by

the court.”14 The court may limit the number of witnesses called to testify on a single question.15

Pursuant to Fed. R. 403, this Court should limit the number of Plaintiffs’ repetitive witnesses.

        In the case sub judice, plaintiffs are available to provide testimony concerning his day to

day life activities, difficulties, and hardships since this accident. Allowing additional family

members and/or associates to repeat the same testimony that Plaintiffs will offer will cause

undue delay and waste of time pursuant to Fed. R. Evid. 403.


11
   See Bowens v. Patterson, 97-876 (La. App. 3 Cir. 6/3/98), 716 So. 2d 69, 85, opinion vacated in part on reh'g
(Aug. 19, 1998), writ denied, 98-1807 (La. 10/30/98), 727 So. 2d 1162, and writ denied, 98-2283 (La. 10/30/98),
728 So. 2d 388.
12
   Fed. R. Evid. 403.
13
   Int'l Ins. Co. v. RSR Corp., 426 F.3d 281, 299 (5th Cir. 2005)
14
   Meadows & Walker Drilling Co. v. Phillips Petroleum Co., 417 F.2d 378, 382 (5th Cir. 1969)
15
   Aetna Cas. & Sur. Co. v. Guynes, 713 F.2d 1187, 1193 (5th Cir. 1983).

                                                         5
      Case 2:18-cv-04373-SSV-KWR Document 47-1 Filed 02/20/19 Page 6 of 8




        6. Attorney negotiated discounts and charges for narrative reports for purposes of
           litigation are not medical costs and are not subject to the collateral source rule
           and should be excluded from plaintiff’s claimed damages.

        Defendants are concerned that total amount of medical expenses Plaintiffs intend to

submit to the jury is inflated with attorney-negotiated write-offs or discounts. The collateral

source rule does not apply to attorney-negotiated write-offs or discounts.16 Further, charges for

narrative reports, conferences, and other related services incurred for litigation purposes are not

items of damages.17

        Defendant believes that Plaintiffs may attempt to introduce medical expenses without

taking in to account attorney negotiated discounts, written off medical expenses, or litigation

charges. These items should be excluded from Plaintiffs’ alleged damages. They are not subject

to the collateral source rule, and Plaintiffs should only be allowed to submit the discounted totals

as medical expenses incurred. Defendants are entitled to a credit for the amount of any attorney

negotiated discounts, and charges for narrative reports, conferences, and other related services

incurred for litigation purposes, and any amount including those figures should be excluded.

        7. Any improper argument that the jury is the conscience of the community or
           similar “Golden Rule” arguments should be excluded.

        A conscience-of-the-community argument is any “impassioned and prejudicial plea[ ]

intended to evoke a sense of community loyalty, duty and expectation.”18 Such an argument

often invokes the parties' “relative popular appeal, identities, or geographical locations” to

prejudice the viewpoint of the jury against an out-of-state corporation. 19 A                 Golden        Rule




16
   Hoffman v. 21st Century N. Am. Ins. Co., 2014-2279 (La. 10/2/15), reh'g denied (Dec. 7, 2015).
17
   Simon v. Reel, 867 So.2d 174 (La. App. 3 Cir. 3/3/04).
18
   Westbrook v. General Tire and Rubber Co., 754 F.2d 1233, 1239 (5th Cir. 1985).
19
   Guaranty Serv. Corp. v. Am. Emp'rs' Ins. Co., 893 F.2d 725, 729 (5th Cir.1990); Learmonth v. Sears, Roebuck &
Co., 631 F.3d 724, 732 (5th Cir. 2011).

                                                        6
      Case 2:18-cv-04373-SSV-KWR Document 47-1 Filed 02/20/19 Page 7 of 8




argument suggests that the jury “place themselves in the plaintiff's position and do unto him as

they would have him do unto them.”20

           Defendants request that no similar improper conscience of the community or golden rule

arguments be permitted at trial. Any such reference would only serve to prejudice any defendant

and would impose an improper distraction suggesting a verdict based solely upon immaterial,

irrelevant and prejudicial statements, all as against a jury’s sworn duty to treat each party equally

and reach a fair, honest and just verdict according only to the facts and evidence presented at

trial.21

           8. Any “unit of time” damage calculations should be excluded.

           Defendants request an Order that no statement, reference or argument be made that an

award be based upon a “unit of time” calculation, i.e., that a time span be broken down into

smaller units such as weeks, days, hours, etc. and multiplying the smaller unit by a dollar

amount, resulting in a total damage award. The suggestion of such a calculation for any damage

award is improper, prejudicial and engaged solely for the purpose of persuading a jury to make a

liberal and excessive damage award.22




20
   Whitehead v. Food Max of Miss., Inc., 163 F.3d 265, 278 (5th Cir.1998); Learmonth v. Sears, Roebuck & Co., 631
F.3d 724, 732 (5th Cir. 2011).
21
   Westbrook v. General Tire and Rubber Co., 754 F.2d 1233 (5th Cir. 1985).
22
   See Pennington v. Justiss-Mears Oil Co., 242 La. 1, 134 So.2d 53 (1961); Lougon v. Era Aviation, Inc., 609 So.2d
330 (La. App. 3d Cir. 1992); Westbrook v. General Tire and Rubber Co., 754 F.2d 1233 (5th Cir. 1985).


                                                        7
      Case 2:18-cv-04373-SSV-KWR Document 47-1 Filed 02/20/19 Page 8 of 8




IV.    CONCLUSION

       Considering the foregoing, Defendants move and pray that the Omnibus Motion in

Limine should be granted and that this Court issue an order excluding all evidence, testimony,

and argument related to the above mentioned areas, including numbers one through eight.

                                                      Respectfully submitted,
         CERTIFICATE OF SERVICE
                                                      /s/ Dustin L. Poché_______________
   I hereby certify that the foregoing pleading       GUY D. PERRIER, #20323
   has been delivered to all counsel of record        DUSTIN L. POCHÉ, #33451
   through the Court’s CM/ECF system this             PERRIER & LACOSTE, LLC
   20th day of February, 2019, at their last          One Canal Place
   known email address of record.                     365 Canal Street, Suite 2550
                                                      New Orleans, Louisiana 70130
               /s/ Dustin L. Poché
                                                      Tel: (504) 212-8820;
              DUSTIN L. POCHÉ
                                                      Fax: (504) 212-8825
                                                      Email: gperrier@perrierlacoste.com
                                                      Email: dpoche@perrierlacoste.com
                                                      ATTORNEYS FOR DEFENDANTS,
                                                      Randall Chambers, God’s Way Trucking,
                                                      LLC, and Canal Insurance Company




                                                  8
